Exhibit 10.1.11

CARDINAL HEALTH, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

This Nonqualified Stock Option Agreement (this “Agreement”) is entered into in
Franklin County, Ohio. On [date of grant] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [employee name]
(“Awardee”), an option (the “Option”) to purchase [# of shares] common shares,
without par value, of the Company (the “Shares”) for a price of [$X.XX] per
share. The Option has been granted under the Cardinal Health, Inc. 2005
Long-Term Incentive Plan (As Amended and Restated as of November 5, 2008), as
amended (the “Plan”), and will include and be subject to all provisions of the
Plan, which are incorporated herein by reference, and will be subject to the
provisions of this Agreement. Capitalized terms used in this agreement which are
not specifically defined will have the meanings ascribed to such terms in the
Plan. [CLIFF ALTERNATIVE: This Option shall vest and become exercisable on the
[            ] anniversary of the Grant Date (the “Vesting Date”), subject to
the provisions of this Agreement, including those relating to Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“Cardinal Group”).] [INSTALLMENT ALTERNATIVE: This Option shall vest and become
exercisable in [            ] installments, which shall be as nearly equal as
possible, on the first [            ] anniversaries of the Grant Date (each a
“Vesting Date” with respect to the portion of the Option scheduled to vest on
such date), subject in each case to the provisions of this Agreement, including
those relating to Awardee’s continued employment with the Company and its
Affiliates (collectively, the “Cardinal Group”).] Notwithstanding the foregoing,
in the event of a Change of Control prior to Awardee’s Termination of
Employment, the Option shall vest in full. This Option shall expire on [date of
expiration] (the “Grant Expiration Date”).

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party equity plan administrator, which will:

(i) state the number of whole Shares with respect to which the Option is being
exercised; and

(ii) if the Option is being exercised by anyone other than Awardee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations.

(b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:

(i) in cash;

(ii) by check acceptable to the Company or wire transfer (denominated in U.S.
Dollars);

(iii) subject to any conditions or limitations established by the Administrator,
other Shares owned by Awardee that have a Fair Market Value on the date of
surrender equal to or greater than the aggregate exercise price of the Shares as
to which said Option shall be exercised (it being agreed that the excess of the
Fair Market Value over the aggregate exercise price shall be refunded to
Awardee, with any fractional Share being repaid in cash);



--------------------------------------------------------------------------------

(iv) if permitted by the Administrator, consideration received by the Company
under a broker-assisted sale and remittance program acceptable to the
Administrator;

(v) if permitted by the Administrator, and subject to any conditions or
limitations established by the Administrator, the Company’s withholding Shares
otherwise issuable upon exercise of the Option; or

(vi) any combination of the foregoing methods of payment.

2. Transferability. The Option shall be transferable (I) at Awardee’s death, by
Awardee by will or pursuant to the laws of descent and distribution, and (II) by
Awardee during Awardee’s lifetime, without payment of consideration, to (a) the
spouse, former spouse, parents, stepparents, grandparents, parents-in-law,
siblings, siblings-in-law, children, stepchildren, children-in-law,
grandchildren, nieces or nephews of Awardee, or any other persons sharing
Awardee’s household (other than tenants or employees) (collectively, “Family
Members”), (b) a trust or trusts for the primary benefit of Awardee or such
Family Members, (c) a foundation in which Awardee or such Family Members control
the management of assets, or (d) a partnership in which Awardee or such Family
Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
subparagraphs II(a), (b) or (c), above, with respect to the original Awardee.
The Administrator may, in its discretion, permit transfers to other persons and
entities as permitted by the Plan. Neither a transfer under a domestic relations
order in settlement of marital property rights nor a transfer to an entity in
which more than 50% of the voting interests are owned by Awardee or Family
Members in exchange for an interest in that entity shall be considered to be a
transfer for consideration. Within 10 days of any transfer, Awardee shall notify
the Compensation and Benefits department of the Company in writing of the
transfer. Following transfer, the Option shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer and,
except as otherwise provided in the Plan or this Agreement, references to the
original Awardee shall be deemed to refer to the transferee. The events of a
Termination of Employment of Awardee provided in paragraph 3 hereof shall
continue to be applied with respect to the original Awardee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in paragraph 3. The Company shall have no obligation to
notify any transferee of Awardee’s Termination of Employment with the Cardinal
Group for any reason. The conduct prohibited of Awardee in paragraph 5 hereof
shall continue to be prohibited of Awardee following transfer to the same extent
as immediately prior to transfer and the Option (or its economic value, as
applicable) shall be subject to forfeiture by the transferee and recoupment from
Awardee to the same extent as would have been the case of Awardee had the Option
not been transferred. Awardee shall remain subject to the recoupment provisions
of paragraph 5 of this Agreement and tax withholding provisions of Section 31 of
the Plan following transfer of the Option.

3. Termination of Employment.

(a) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment occurs by reason of death or Disability prior to the vesting in
full of the Option, but at least six (6) months from the Grant Date, then any
unvested portion of the Option shall vest upon and become exercisable in full
from and after such death or Disability. The Option may thereafter be exercised
by the Awardee, any transferee of Awardee, if applicable, or by the legal
representative of the estate or by the legatee of Awardee under the will of
Awardee from the date of such death or Disability until the Grant Expiration
Date.

 

2



--------------------------------------------------------------------------------

(b) Termination of Employment by Reason of Retirement. If a Termination of
Employment occurs by reason of Retirement prior to the vesting in full of the
Option, but at least six (6) months from the Grant Date, then a Ratable Portion
of each installment of the Option that would have vested on each future Vesting
Date shall immediately vest and become exercisable. Such Ratable Portion shall,
with respect to the applicable installment, be an amount equal to such
installment of the Option scheduled to vest on the applicable Vesting Date
multiplied by a fraction, the numerator of which shall be the number of days
from the Grant Date through the date of such termination, and the denominator of
which shall be the number of days from the Grant Date through such Vesting Date.
The Option, to the extent vested, may be exercised by Awardee (or any
transferee, if applicable) until the Grant Expiration Date. If Awardee dies
after Retirement, but before the Grant Expiration Date, the Option, to the
extent vested, may be exercised by any transferee of the Option, if applicable,
or by the legal representative of the estate or by the legatee of Awardee under
the will of Awardee from and after such death until the Grant Expiration Date.
For purposes of this Agreement and this Award under the Plan, “Retirement” shall
refer to Age 55 Retirement, which means Termination of Employment by a
Participant (other than by reason of death or Disability and other than in the
event of Termination for Cause) from the Company and its Affiliates (a) after
attaining age fifty-five (55), and (b) having at least ten (10) years of
continuous service with the Company and its Affiliates, including service with
an Affiliate of the Company prior to the time that such Affiliate became an
Affiliate of the Company. For purposes of the age and/or service requirement,
the Administrator may, in its discretion, credit a Participant with additional
age and/or years of service.

(c) Other Termination of Employment. If a Termination of Employment occurs by
any reason other than death, Retirement or Disability (each at least six
(6) months from Grant Date), any unexercised portion of the Option which has not
vested on such date of Termination of Employment will automatically be
forfeited. Subject to Section 16(b)(ii) of the Plan and subparagraphs 3(a) and
(b) above, Awardee (or any transferee, if applicable) will have 90 days from the
date of Termination of Employment or until the Grant Expiration Date, whichever
period is shorter, to exercise any portion of the Option that is vested and
exercisable on the date of Termination of Employment; provided, however, that if
the Termination of Employment was a Termination for Cause, as determined by the
Administrator, the Option may be immediately canceled by the Administrator
(whether then held by Awardee or any transferee).

4. Restrictions on Exercise. The Option is subject to all restrictions in this
Agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Awardee or his or her transferee or successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters (including Awardee’s compliance with the terms of
paragraph 5 of this Agreement or any employment or severance agreement between
the Cardinal Group and Awardee) reasonably requested by the Company. The Option
shall not be exercisable if such exercise would involve a violation of any
Applicable Law.

5. Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
Cardinal Group’s legitimate business assets and discourage conduct that
threatens or harms those assets. The Company does not intend to have the
benefits of this Agreement reward or subsidize conduct detrimental to the
Company, and therefore will require the forfeiture of the benefits offered under
this Agreement and the repayment of gains obtained from this Agreement,
according to the rules specified below. Activities that trigger the forfeiture
and repayment rules are divided into two categories: Misconduct and Competitor
Conduct.

 

3



--------------------------------------------------------------------------------

(a) Misconduct. During employment with the Cardinal Group and for three years
after the Termination of Employment for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during employment or within
three years after the Termination of Employment for any reason, then

(i) Awardee immediately forfeits the Option (or any part thereof that has not
been exercised) which shall automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to (A) the gross gain to Awardee or any
transferee from each and every exercise of the Option at any time within three
years prior to the date the Misconduct first occurred (as determined by the
Administrator) less (B) $1.00. The gross gain shall be calculated by subtracting
the exercise price paid for the Shares from the market value of the Shares on
the exercise date.

As used in this Agreement, “Misconduct” means

(A) disclosing or using any of the Cardinal Group’s confidential information (as
defined by the applicable Cardinal Group policies and agreements) without proper
authorization from the Cardinal Group or in any capacity other than as necessary
for the performance of the Awardee’s assigned duties for the Cardinal Group;

(B) violation of applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;

(C) fraud, gross negligence or willful misconduct by Awardee, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Cardinal Group;

(D) directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s Termination of Employment;

(E) directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;

(F) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and

(G) breaching any provision of any employment or severance agreement with a
member of the Cardinal Group.

(b) Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during employment or within one year after the Termination of Employment for any
reason, then

(i) Awardee immediately forfeits the Option (or any part thereof that has not
been exercised) which shall automatically terminate, and

 

4



--------------------------------------------------------------------------------

(ii) Awardee shall, within 30 days following written notice from the Company,
pay the Company an amount equal to (A) the gross gain to Awardee or any
transferee from each and every exercise of the Option at any time since the
earlier of one year prior to the date the Competitor Conduct first occurred (as
determined by the Administrator) and one year prior to the Termination of
Employment, if applicable, less (B) $1.00. The gross gain shall be calculated by
subtracting the exercise price paid for the Shares from the market value of the
Shares on the exercise date.

As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. If the Awardee has a Termination of Employment and Awardee’s
responsibilities to the Cardinal Group were limited to a specific territory or
territories within or outside the United States during the 24 months prior to
the Termination of Employment, then Competitor Conduct shall be limited to that
specific territory or territories. A “Competitor” shall mean any person or
business that competes with the products or services provided by a member of the
Cardinal Group for which Awardee had business responsibilities within 24 months
prior to Termination of Employment or about which Awardee obtained confidential
information (as defined by the applicable Cardinal Group policies or
agreements).

(c) General.

(i) Nothing in this paragraph 5 shall constitute or be construed as a
“noncompete” covenant or other restraint on employment or trade. The provisions
of this paragraph do not prevent, nor are they intended to prevent, Awardee from
seeking or accepting employment or other work outside the Cardinal Group. The
execution of this Agreement is voluntary. Awardee is free to choose to comply
with the terms of this Agreement and receive the benefits offered or else reject
this Agreement with no adverse consequences to Awardee’s employment with the
Cardinal Group.

(ii) Awardee agrees to provide the Company with at least 10 days written notice
prior to accepting employment with or providing services to a Competitor prior
to one year after Termination of Employment.

(iii) Awardee acknowledges receiving sufficient consideration for the
requirements of this paragraph 5, including Awardee’s receipt of the Option.
Awardee further acknowledges that the Company would not provide the Option to
Awardee without Awardee’s promise to abide by the terms of this paragraph 5. The
parties also acknowledge that the provisions contained in this paragraph 5 are
ancillary to, or part of, an otherwise enforceable agreement at the time this
Agreement is made.

(iv) Awardee may be released from the obligations of this paragraph 5 if and
only if the Administrator determines, in writing and in the Administrator’s sole
discretion, that a release is in the best interests of the Company.

6. Right of Set-Off. By accepting this Option, Awardee consents to a deduction
from, and set-off against, any amounts owed to Awardee that are not treated as
“non-qualified deferred compensation” under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, by any member of the Cardinal Group from time
to time (including, but not limited to, amounts owed to Awardee as wages,
severance payments or other fringe benefits) to the extent of the amounts owed
to the Cardinal Group by Awardee under this Agreement.

 

5



--------------------------------------------------------------------------------

7. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Concurrently with the payment of the exercise
price pursuant to paragraph 1 hereof, Awardee is required to arrange for the
satisfaction of the minimum amount of any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
tax obligation (the “Tax Withholding Obligation”) in a manner acceptable to the
Company. Any manner provided for in subparagraph 1(b) hereof shall be deemed an
acceptable manner to satisfy the Tax Withholding Obligation unless otherwise
determined by the Company.

8. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Option, Awardee hereby agrees to hold Shares purchased pursuant to each exercise
of all or a portion of this Option, with a Fair Market Value at the time of such
exercise equal to the After-Tax Net Profit, until the first anniversary of such
exercise (or, if earlier, the date of Awardee’s Termination of Employment).
“After-Tax Net Profit” means the total Fair Market Value at the time of exercise
of Shares as to which this Option is exercised, minus the sum of (i) the
aggregate exercise price to purchase such Shares, and (ii) the amount of all
applicable federal, state, local or foreign income, employment or other tax and
other similar fees that are withheld in connection with such exercise.

9. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Option and benefits granted herein would not be granted
without the governance of this Agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this Agreement shall be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this Agreement hereby consent to the personal
jurisdiction of such courts. Awardee acknowledges that the covenants contained
in paragraph 5 of this Agreement are reasonable in nature, are fundamental for
the protection of the Company’s legitimate business and proprietary interests,
and do not adversely affect Awardee’s ability to earn a living. In the event
that it becomes necessary for the Company to institute legal proceedings under
this Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company in connection with the
proceedings. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by the provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

10. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to

 

6



--------------------------------------------------------------------------------

be bound by the decisions of the Administrator with regard to the interpretation
of this Agreement and with regard to any and all matters set forth in this
Agreement. In fulfilling his or her responsibilities, the Administrator may rely
upon documents, written statements of the parties or other material as the
Administrator deems appropriate. The parties agree that there is no right to be
heard or to appear before the Administrator and that any decision of the
Administrator relating to this Agreement, including without limitation whether
particular conduct constitutes Misconduct or Competitor Conduct, shall be final
and binding. The Administrator may delegate its functions under this Agreement
to an officer of the Cardinal Group designated by the Administrator.

11. Prompt Acceptance of Agreement. The Option grant evidenced by this Agreement
shall, at the discretion of the Administrator, be forfeited if this Agreement is
not manually executed and returned to the Company, or electronically executed by
Awardee by indicating Awardee’s acceptance of this Agreement in accordance with
the acceptance procedures set forth on the Company’s third-party equity plan
administrator’s web site, within 90 days of the Grant Date.

12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. Awardee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option agreements through electronic
signature.

13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: General Counsel

Facsimile: (614) 757-5051

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

15. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to (i) vesting of the Option on Termination of Employment by reason of specified
events or (ii) exercisability of the Option following Termination of Employment,
than provided in this Agreement or in the Plan, then the terms of such
Employment Arrangement with respect to vesting of the Option on Termination of
Employment by reason of such specified events or exercisability of the Option
following Termination of Employment shall supersede the terms hereof to the
extent permitted by the terms of the Plan.

 

7



--------------------------------------------------------------------------------

16. Amendments. Any amendment to the Plan will be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall impair the rights of Awardee with respect to an
outstanding Award, unless mutually agreed otherwise between Awardee and the
Administrator, which agreement must be in writing and signed by Awardee and the
Company, except that no such agreement shall be required if the Administrator
determines in its sole discretion that such amendment either (a) is required or
advisable in order for the Company, the Plan or the Option to satisfy any
Applicable Law or to meet the requirements of any accounting standard, or (b) is
not reasonably likely to significantly diminish the benefits provided under the
Option, or that any such diminishment has been adequately compensated, except
following a Change of Control affect the rights of Awardee with respect to the
Option without Awardee’s consent.

 

CARDINAL HEALTH, INC. By:  

 

Its:  

 

 

8



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Option granted to him or her under this Agreement subject to all provisions of
the Plan and this Agreement, including the provisions in this Agreement
regarding “Misconduct and Competitor Conduct” and “Special Forfeiture and
Repayment Rules” set forth in paragraph 5 above; and (c) represents that he or
she understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed this Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders and a copy of
the Plan Description dated [date of Plan Description] pertaining to the Plan.

 

[

Awardee’s Signature

 

Date]

 

9